EXHIBIT 10.37 TANDY BRANDS ACCESSORIES, INC. FISCAL 2 The Company's Board of Directors approved the following base salaries for certain of the Company’s executive officers for fiscal 2013. FISCAL 2 Executive Officer Base Salary N. Roderick McGeachy, III Chairman of the Board, President and Chief Executive Officer $ * Robert J. McCarten Executive Vice President - Sales & Merchandising - Gifts $ * Chuck Talley Chief Financial Officer and Corporate Vice President $ *As previously reported, on August 28, 2012, the Company’s Board of Directors authorized the payment of retention bonuses to each of Mr.McGeachy and Mr. McCarten in the amount of $75,000 and $50,000, respectively.These retention bonuses are subject to a prorata clawback if the executive voluntarily terminates employment within 18 months of the payment of such bonus. The Company's Board of Directors also previously approved the following compensation for non-employee directors for fiscal 2013. FISCAL 2013 NON-EMPLOYEE DIRECTOR COMPENSATION Annual Retainer: Shares of Restricted Stock:*** Board Member - $43,000 Continuing Board Member – 3,000 shares Additional Annual Retainers: New Board Member – 4,060 shares Lead Independent Director - $10,000 Non-Employee Chairman of the Board – 4,200 shares Audit Committee Chair – $7,500 One-Time Grant – 5,000 shares to each non-employee director Compensation Committee Chair - $7,500 ***Awards pursuant to the Company's 2002 Omnibus Plan.Restricted stock awards, when combined with the one-time grant, were issued effective July 1, 2012.
